Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This communication is in response to the amendment filed 12/10/2021.
Claims 1-20 have been amended.
Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-2, 4, 6 are directed to a method (i.e., a process), claims 8-9, 11, 13 are directed to non-transitory computer readable medium (i.e., a manufacture), and claims 15-16, 18 and 20 are directed to a system (i.e., a machine).  Accordingly, claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18 and 20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 is the method claim, while claim 8 covers a system claim and claim 15 covers the matching computer readable medium.
Specifically, independent claim 1 recites:
A computer-implemented method for delivering consented- to information, the method comprising:
receiving, from a first computing device, a request for information associated with a user;
identifying, from the request, one or more data stores from which to access the information, each data store of the one or more data stores being associated with an application programming interface (API) usable to access the data store;
defining a set of API calls to access the one or more data stores; 
executing the set of API calls to access the one or more data stores, each API call being configured to retrieve a portion of the information; 
generating a time-series dataset from each portion of the information;
transmitting, to a device associated with the user, a request to authorize access to the time-series dataset by the first computing device;
receiving, from the device associated with the user, an authorization to transmit the time-series dataset to the first computing device; and
transmitting the time-series dataset to the first computing device.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because requesting and delivering medical records that a medical patient consented to delivering, limiting access to the medical records by only providing a portion of information of the medical records and limiting the amount of time a requesting user has access to the medical records all relate to managing medical agreements, interactions between people and following rules.  
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-7, 9-14 and 16-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 1 (similarly to claims 8 and 15), these claims constitute: (a) “certain
methods of organizing human activity” because requesting and delivering medical records that a medical patient consented to delivering, limiting access to the medical records by only providing a portion of information of the medical records and limiting the amount of time a requesting user has access to the medical records all relate to managing medical agreements, interactions between people and following rules.
In relation to claims 7 and 14, these claims merely recite specific kind of requester and who the owner is such as an associated healthcare provider. Claims 5-7 retrieved information obtained via a mobile device. Claims 2-4, 9-11, 13, 17-18 and 20 describe determining steps such as validating, modifying time -series datasets, generating the received consent, modifying the retrieved consent, generating a second request, and generating a consent profile.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 8 (similar to claims 1 and 15), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for delivering consented to information, the system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising:
one or more processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and
a memory (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising instructions to:
receive, from a first computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a request for information associated with a user (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
identify, from the request, one or more data stores from which to access the information, each data store of the one or more data stores being associated with an application programming interface (API) usable to access the data store (conventional computer implementation as noted below, see MPEP § 2106.05(f));
define a set of API calls to access the one or more data stores (conventional computer implementation as noted below, see MPEP § 2106.05(f));
execute the set of API calls to access the one or more data stores, each API (conventional computer implementation as noted below, see MPEP § 2106.05(f)) call being configured to retrieve a portion of the information;
generate a time-series dataset from each portion of the information;
transmit, to a device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) associated with the user, a request to authorize access to the time- series dataset by the first computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f));
receive, from the device associated with the user an authorization to transmit the time-series dataset to the first computing device data (conventional computer implementation as noted below, see MPEP § 2106.05(f)) requester (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
transmit the time-series dataset to the first computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)).
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a processor, memory, a data store, a device, a first computing device, an application programming interface (API) and a mobile application deployed on a mobile device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving, … a request for information associated with a user” and “receiving, from the device associated with the user, an authorization to transmit the time-series dataset,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 15 (similar to claims 1 and 8) does not have any additional elements.
For claims 6, 12 and 20 (similar to claims 1, 8 and 15), regarding the additional limitation “retrieving the consent to information from the determined data store,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-7 and analogous independent claim 8 with its dependent claims 9-14, analogous independent claim 15 with its dependent claims 16-20 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the processor, memory, a data store, a device, a first computing device, an application programming interface (API) and a mobile application deployed on a mobile device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “receiving, … a request for information associated with a user” and “receiving, from the device associated with the user, an authorization to transmit the time-series dataset,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 15 and analogous independent claims 1 and 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 16 and analogous dependent claims 2 and 9, there is no additional elements.
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8 9-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carner (U.S. 2014/0089008 A1) in view of Rab (U.S. 2018/0276341 A1) further in view of Mathew (U.S. 2004/0003072 A1). 


Claims 1, 8 and 15:
Regarding claim 1, Carner discloses A computer-implemented method for delivering consented to information (See Abstract, P0014, P0025.] record consent from a person to capture and/or transmit the data.), the method comprising:
receiving, from a first computing device, a request for information associated with a user (See P042, where the recipient identifier identifies a data requester and P0051, the subject is the data owner responding to the permission request of the data requester.);
Rab further teaches:
identifying, from the request, one or more data stores from which to access the information, each data store of the one or more data stores being associated with an usable to access the data store (See interface for accessing patient data stored in EHR system 110, on an app executed on the computing device 102 (P0020), where resources 602A-N storing patient data for accessing patient demographics, allergy and intolerance, diagnoses, family member history, operation/therapy history, and care provision (P0058) construe one or more data stores. Also, see Fig. 6B-D, exemplary screens of the app executed on the computing device 102.);
defining a set of calls to access the one or more data stores (See accessing data stores in [P0055] The patient may select health information resources 602 corresponding to levels or sub-levels of the patient data via user interface 600 to permit (or deny) access to those levels or sub-levels. For example, the patient may select such fields as patient demographics, family history, allergy and intolerance, medicine, diagnoses, operation/therapy history, etc.); 
to access the one or more data stores, generating a time-series dataset from each portion of the information (See a particular portion of patient data accessed with expiration times construe time-series dataset in [P0021, P0057] user interface 600 to attach a lifespan or expiration to each grant or consent of access to the patient data.);
transmitting, to a device associated with the user, a request to authorize access to the time-series dataset by the first computing device (See [P0021] the present invention enable a patient to define granular levels of access to data of the patient, define a time of expiration for which access to the data of the patient is granted, and track each request made for data of the patient. Also, see P0028, where an authorized medical professional requesting consent access is according to the data access parameter construes as data set, and defined by an expiration time period associated with the consent (e.g., a day, a week, a year, no expiration, etc.);
receiving, from the device associated with the user, an authorization to transmit the time-series dataset to the first computing device (By attaching lifespan or expiration to each grant or consent and having each request by a medical professional for patient data checked against the expiration by token gatekeeper prior to granting access to that patient data [P0057] receiving authorization to transmit the time-series dataset is construed.); and
transmitting the time-series dataset to the first computing device (See patient computing device 102-A returns consent 214 Fig. 2, P0027, P0031 with define expiration time in P0028.).
Therefore, it would have been obvious to one of ordinary skill in the art of online consent management before the effective filing date of the claimed invention to modify the method and system of Carner to have an API to identify stored data from the request, retrieving a portion of information, defining a set of calls to access the stored data, generate a time-series data set for each portion of the information, transmit a request to authorize access to the time -series data set to a device associated with the user as taught by Rab to quickly resolve consent requests in a timely manner during a medical emergency.    
Although Rab establishes API as the standard for web-based programming in P0003, Carner and Rab do not explicitly teach an executed API used for calling, querying or requesting. Mathew teaches an application programming interface (API) for executing the set of API calls (See the API querying a request for patient consent in P0028-P0030, with request ID, called by an online entity.  Also see Fig. 2A-2C.) and
each API call being configured to retrieve a portion of the information (Retrieving hypertext/hyperlink documents from web server in P0025-P0026 construe using the API to query portions of information.);
Therefore, it would have been obvious to one of ordinary skill in the art of online consent management before the effective filing date of the claimed invention to modify the method and system of Carner and Rab to have an executed API used for calling, querying or requesting as taught by Mathew to resolve consent requests on behalf of a parent authorizing consent for a child.    
Regarding claim 8, Carner discloses A system for delivering consented to information, the system comprising:
one or more processors (See processor in Abstract, P0020, P0062.); and
a memory (See the memory in Abstract, P0054-P0056.) comprising instructions to:
receive, from a first computing device, a request for information associated with a user (See P042, where the recipient identifier identifies a data requester and P0051, the subject is the data owner responding to the permission request of the data requester.).
Rab further teches:
identify, from the request, one or more data stores from which to access the information, each data store of the one or more data stores being associated with an application usable to access the data store (See interface for accessing patient data stored in EHR system 110, on an app executed on the computing device 102 (P0020), where resources 602A-N storing patient data for accessing patient demographics, allergy and intolerance, diagnoses, family member history, operation/therapy history, and care provision (P0058) construe one or more data stores. Also, see Fig. 6B-D, exemplary screens of the app executed on the computing device 102.);
define a set of calls to access the one or more data stores (With API calls as a set of standards exchanging healthcare information electronically, see Health Level Seven (HL7) in [P0055] The patient may select health information resources 602 corresponding to levels or sub-levels of the patient data via user interface 600 to permit (or deny) access to those levels or sub-levels. For example, the patient may select such fields as patient demographics, family history, allergy and intolerance, medicine, diagnoses, operation/therapy history, etc.); 
to access the one or more data stores, generate a time-series dataset from each portion of the information (See a particular portion of patient data accessed with expiration times construe time-series dataset in [P0021, P0057] user interface 600 to attach a lifespan or expiration to each grant or consent of access to the patient data.);
transmit, to a device associated with the user, a request to authorize access to the time-series dataset by the first computing device (See [P0021] the present invention enable a patient to define granular levels of access to data of the patient, define a time of expiration for which access to the data of the patient is granted, and track each request made for data of the patient. Also, see P0028, where an authorized medical professional requesting consent access is according to the data access parameter construes as data set, and defined by an expiration time period associated with the consent (e.g., a day, a week, a year, no expiration, etc.);
receive, from the device associated with the user, an authorization to transmit the time-series dataset to the first computing device (By attaching lifespan or expiration to each grant or consent and having each request by a medical professional for patient data checked against the expiration by token gatekeeper prior to granting access to that patient data [P0057] receiving authorization to transmit the time-series dataset is construed.); and
transmit the time-series dataset to the first computing device (See patient computing device 102-A returns consent 214 Fig. 2, P0027, P0031 with define expiration time in P0028.).
Therefore, it would have been obvious to one of ordinary skill in the art of online consent management before the effective filing date of the claimed invention to modify the method and system of Carner to have an API to identify stored data from the request, retrieving a portion of information, defining a set of calls to access the stored data, generate a time-series data set for each portion of the information, transmit a request to authorize access to the time -series data set to a device associated with the user as taught by Rab to quickly resolve consent requests in a timely manner during a medical emergency.    
Although Rab establishes API as the standard for web-based programming in P0003, Carner and Rab do not explicitly teach an executed API used for calling, querying or requesting. Mathew teaches an application programming interface (API) for executing the set of API calls (See the API querying a request for patient consent in P0028-P0030, with request ID, called by an online entity.  Also see Fig. 2A-2C.).
Therefore, it would have been obvious to one of ordinary skill in the art of online consent management before the effective filing date of the claimed invention to modify the method and system of Carner and Rab to have an executed API used for calling, querying or requesting as taught by Mathew to resolve consent requests on behalf of a parent authorizing consent for a child.    
Regarding claim 15, Carner discloses non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors (See processor in Abstract, PQO20 and in [PO062] there is provided a set processor-executable instructions for executing a program on a mobile smart device, wherein upon installation of the processor-executable instructions.) to:
receive, from a first computing device, a request for information associated with a user (See Fig. 2, Request Consent 204 from Medical Professional Computing Device 102-B to Patient Computing Device 102-A mentioned in P0020, P0027.).
Rab further teaches:
identify, from the request, one or more data stores from which to access the information, each data store of the one or more data stores being associated with an application usable to access the data store (See interface for accessing patient data stored in EHR system 110, on an app executed on the computing device 102 (P0020), where resources 602A-N storing patient data for accessing patient demographics, allergy and intolerance, diagnoses, family member history, operation/therapy history, and care provision (P0058) construe one or more data stores. Also, see Fig. 6B-D, exemplary screens of the app executed on the computing device 102.);
define a set of calls to access the one or more data stores (With API calls as a set of standards exchanging healthcare information electronically, see Health Level Seven (HL7) in [P0055] The patient may select health information resources 602 corresponding to levels or sub-levels of the patient data via user interface 600 to permit (or deny) access to those levels or sub-levels. For example, the patient may select such fields as patient demographics, family history, allergy and intolerance, medicine, diagnoses, operation/therapy history, etc.); 
to access the one or more data stores, generate a time-series dataset from each portion of the information (See a particular portion of patient data accessed with expiration times construe time-series dataset in [P0021, P0057] user interface 600 to attach a lifespan or expiration to each grant or consent of access to the patient data.);
transmit, to a device associated with the user, a request to authorize access to the time-series dataset by the first computing device (See [P0021] the present invention enable a patient to define granular levels of access to data of the patient, define a time of expiration for which access to the data of the patient is granted, and track each request made for data of the patient. Also, see P0028, where an authorized medical professional requesting consent access is according to the data access parameter construes as data set, and defined by an expiration time period associated with the consent (e.g., a day, a week, a year, no expiration, etc.);
receive, from the device associated with the user, an authorization to transmit the time-series dataset to the first computing device (By attaching lifespan or expiration to each grant or consent and having each request by a medical professional for patient data checked against the expiration by token gatekeeper prior to granting access to that patient data [P0057] receiving authorization to transmit the time-series dataset is construed.); and
transmit the time-series dataset to the first computing device (See patient computing device 102-A returns consent 214 Fig. 2, P0027, P0031 with define expiration time in P0028.).
Although Rab establishes API as the standard for web-based programming in P0003, Rab does not explicitly teach an executed API used for calling, querying or requesting. Mathew teaches an application programming interface (API) for executing the set of API calls (See the API querying a request for patient consent in P0028-P0030, with request ID, called by an online entity.  Also see Fig. 2A-2C.);
each API call being configured to retrieve a portion of the information; (Retrieving hypertext/hyperlink documents from web server in P0025-P0026 construe using the API to query portions of information.);
Therefore, it would have been obvious to one of ordinary skill in the art of online consent management before the effective filing date of the claimed invention to modify the method and system of Carner and Rab to have an executed API used for calling, querying or requesting as taught by Mathew to resolve consent requests on behalf of a parent authorizing consent for a child.    

Regarding claim 2, Carner teaches further comprising validating the authorization to transmit based on one or more of biometric information, a password, a code, or a key (See [P0078] when the initiating user 30 enters their username and password, the app sends this information to the application server 20, which verifies that the username and password correlate to a valid account. Also, taught as giving consent verbally as biometric data, then secondly with a signature in POO57-P0061, and P0127-P0128.).
Regarding claim 3, Carner teaches modifying the time-series dataset based on the authorization to transmit, and wherein the modified time-series dataset is transmitted to the first computing device (By attaching lifespan or expiration to each grant or consent and having each request by a medical professional for patient data checked against the expiration by token gatekeeper prior to granting access to that patient data [P0057] receiving authorization to transmit the time-series dataset is construed. See patient computing device 102-A returns consent 214 Fig. 2, P0027, P0031 with define expiration time in P0028.).
Regarding claim 5, Carner also teaches wherein the device associated with the user is a mobile device (See Fig. 1, application server and mobile smart devices 16, 46 in P0074-P0075.).
Regarding claim 6, Carner teaches generating a second request based on the request for information, the second request complying with a protocol corresponding to at least one of the one or more determined data stores (Taught in P0122 as interface used to generate types of consent such medical treatment of the person giving the consent, education and research and displaying in publications, with only medical treatment having been agreed to by the patient.).
Regarding claim 7, Carner teaches wherein the first computing device is associated with a healthcare provider and wherein the requested information is part of a medical record (Providers as Resident doctor and initiating medical Specialist are providers and the person is the patient in P0115-P0116. Security measure such as encrypting data in a medical record in P0101 teaches modifying retrieved consented to information sent.).
Regarding claim 9, Carner teaches wherein the memory further comprises instructions to: validate the authorization to transmit based on one or more of biometric information, a password, a code, or a key (See P0078] when the initiating user 30 enters their username and password, the app sends this information to the application server 20, which verifies that the username and password correlate to a valid account. Also, taught as giving consent verbally as biometric data, then secondly with a signature in P0057-P0061, and P0127-P0128.).
Regarding claim 10, Carner teaches modify the time-series dataset based on the authorization to transmit, and wherein the modified time-series dataset is transmitted to the first computing device (By attaching lifespan or expiration to each grant or consent and having each request by a medical professional for patient data checked against the expiration by token gatekeeper prior to granting access to that patient data [P0057] receiving authorization to transmit the time-series dataset is construed. See patient computing device 102-A returns consent 214 Fig. 2, P0027, P0031 with define expiration time in P0028.).
Regarding claim 12, Carner discloses wherein the consent is retrieved from the data owner through a mobile application deployed to a mobile device (See Fig. 1, application server and mobile smart devices 16, 46 in P0074-P0075.).
Regarding claim 13, Carner teaches generate a second request based on the request for information, the second request complying with a protocol corresponding to at least one of the one or more determined data stores (Taught in P0122 as interface used to generate types of consent such medical treatment of the person giving the consent, education and research and displaying in publications, with only medical treatment having been agreed to by the patient.).
Regarding claim 14, although Rab discloses wherein the first computing device is associated with a healthcare provider and wherein the requested information is part of a medical record (See users as medical provider and physician in P0020 accessing patient data with computing device 102 in Fig. 1.). Carner further teaches:
validate the authorization to transmit based on one or more of biometric information, a password, a code, or a key (See [P0078] when the initiating user 30 enters their username and password, the app sends this information to the application server 20, which verifies that the username and password correlate to a valid account. Also, taught as giving consent verbally as biometric data, then secondly with a signature in P0057-P0061, and P0127-P0128.).
Regarding claim 17, Carner teaches modify the time-series dataset based on the authorization to transmit, and wherein the modified time-series dataset is transmitted to the first computing device (By attaching lifespan or expiration to each grant or consent and having each request by a medical professional for patient data checked against the expiration by token gatekeeper prior to granting access to that patient data [P0057] receiving authorization to transmit the time-series dataset is construed. See patient computing device 102-A returns consent 214 Fig. 2, P0027, P0031 with define expiration time in P0028.).
Regarding claim 20, Carner teaches generate a second request based on the request for information, the second request complying with a protocol corresponding to at least one of the one or more determined data stores (Taught in P0122 as interface used to generate types of consent such medical treatment of the person giving the consent, education and research and displaying in publications, with only medical treatment having been agreed to by the patient.).
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carner (U.S. 2014/0089008 A1) in view of Rab (U.S. 2018/0276341 A1) in view of Mathew (U.S. 2004/0003072 A1) further in view of Byrnes (U.S. 2019/0019574 A1). 
Regarding claim 4, Byrnes generating a consent profile, and wherein receiving the authorization to transmit from the device associated with the user includes accessing the consent profile (Taught in [P0148] as ability to access computer network for updated information on a patient and compare the patient info to said stored profile, updating patient profile [P0149]. Updating information and develop a new informed consent with patient info. In [P0083] The initiating user 30 can then use the app to send the captured data to the application server 20. However, before the app will allow the data to be transmitted, the initiating user 30 must first record that consent has been given by the subject of the data (e.g. pictures or video) to use the data.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical consent record management before the effective filing date of the claimed invention to modify the method and system of Carner, Rab and Mathew to generating a consent profile for the data owner and retrieving the consent from the data owner includes accessing the generated consent profile received as taught by Byrnes to give patients and guardians empowering tool in protecting his/her own medical records.    
Regarding claim 11, Byrnes wherein the memory further comprises instructions to: generate a consent profile, and wherein receiving the authorization to transmit from the device associated with the user data includes accessing the consent profile (Taught in [P0148] as ability to access computer network for updated information on a patient and compare the patient info to said stored profile, updating patient profile [P0149]. Updating information and develop a new informed consent with patient info. In [P0083] The initiating user 30 can then use the app to send the captured data to the application server 20. However, before the app will allow the data to be transmitted, the initiating user 30 must first record that consent has been given by the subject of the data (e.g. pictures or video) to use the data.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical consent record management before the effective filing date of the claimed invention to modify the method and system of Carner, Rab and Mathew to generating a consent profile for the data owner and retrieving the consent from the data owner includes accessing the generated consent profile received as taught by Byrnes to give patients and guardians empowering tool in protecting his/her own medical records.    
Regarding claim 18, Byrnes generate a consent profile, and wherein receiving the authorization to transmit from the device associated with the user includes accessing the consent profile (Taught in [P0148] as ability to access computer network for updated information on a patient and compare the patient info to said stored profile, updating patient profile [P0149]. Updating information and develop a new informed consent with patient info. In [P0083] The initiating user 30 can then use the app to send the captured data to the application server 20. However, before the app will allow the data to be transmitted, the initiating user 30 must first record that consent has been given by the subject of the data (e.g. pictures or video) to use the data.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical consent record management before the effective filing date of the claimed invention to modify the method and system of Carner, Rab and Mathew to generating a consent profile for the data owner and retrieving the consent from the data owner includes accessing the generated consent profile received as taught by Byrnes to give patients and guardians empowering tool in protecting his/her own medical records.    

Response to Arguments
Regarding the 101 rejection, Applicant's arguments filed 12/10/2022 have been fully considered but they are not persuasive. In light of the “2019 Revised Patent Subject Matter Eligibility Guidance on 35 U.S.C. 101” (See Federal Register Notice Vol. 84, No. 4 (01/07/2019)) under the Alice/Mayo analysis the claimed invention is not integrating the abstract idea into a practical application and thus not satisfying the Subject Matter Eligibility requirement of Section 101.
Applicant’s arguments and amendments, see page 9, with respect to 112 rejection have been fully considered and are persuasive.  The 112 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 102(a)(1), 35 USC § 103 and applied new art and art already of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
04/29/22

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686